     Case 2:21-cv-00184-JAM-EFB Document 17 Filed 08/26/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ARTHUR BROWAND,                              No. 2:21-cv-0184-JAM-EFB P
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                        Respondent.
17

18          Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

19   pursuant to 28 U.S.C. § 2254. Respondent moves to dismiss the petition, arguing that two of the

20   four claims presented have not been exhausted in the California Supreme Court. ECF No. 9. For

21   the reasons that follow, the motion must be granted.

22          I.      Background

23          Petitioner was convicted on July 5, 2016 after pleading guilty to 10 counts of child

24   molestation with regard to his daughter and pleading nolo contendre to one count of child

25   molestation with regard to his niece. ECF No. 11-2 at 1-2. He submitted a single post-conviction

26   filing in the California Supreme Court: a petition for review. ECF No. 11-3. The petition for

27   review argued that: (1) the trial court erred in denying petitioner’s motion to withdraw his plea;

28   (2) the court of appeals erred in finding that trial counsel’s ineffective assistance (in disclosing
                                                         1
     Case 2:21-cv-00184-JAM-EFB Document 17 Filed 08/26/21 Page 2 of 5


 1   information to the prosecution that resulted in additional charges and a multi-victim enhancement
 2   and in failing to disclose to petitioner information that was relevant to his decision to plead
 3   guilty) did not cause prejudice to petitioner; and (3) the court of appeals erred in finding that the
 4   prosecution had a due process right to the disclosure of the information provided by petitioner’s
 5   trial counsel. Id. at 2-3.
 6           In the instant petition, petitioner argues that: (1) his trial counsel’s ineffective assistance
 7   resulted in an unknowing plea; (2) his right against self-incrimination was violated when trial
 8   counsel gave the prejudicial information to the prosecution; (3) if trial counsel had provided
 9   petitioner with information concerning the credibility of petitioner’s niece, petitioner would have
10   been able to make a stronger argument that the counts concerning his niece should be bifurcated
11   from the counts concerning his daughter; and (4) the trial court erroneously denied petitioner’s
12   motion to withdraw his guilty plea. ECF No. 1 at 4-5.
13           II.     Analysis
14           A district court may not grant a petition for a writ of habeas corpus unless the petitioner
15   has exhausted available state court remedies. 28 U.S.C. § 2254(b)(1). A state will not be deemed
16   to have waived the exhaustion requirement unless the state, through counsel, expressly waives the
17   requirement. 28 U.S.C. § 2254(b)(3).
18           Exhaustion of state remedies requires that petitioners fairly present federal claims to the
19   highest state court, either on direct appeal or through state collateral proceedings, in order to give
20   the highest state court “the opportunity to pass upon and correct alleged violations of its prisoners'
21   federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (some internal quotations omitted).
22   “[A] state prisoner has not ‘fairly presented’ (and thus exhausted) his federal claims in state court
23   unless he specifically indicated to that court that those claims were based on federal law.” Lyons
24   v. Crawford, 232 F.3d 666, 668 (9th Cir. 2000), amended by 247 F.3d 904 (9th Cir. 2000).
25   “[T]he petitioner must make the federal basis of the claim explicit either by citing federal law or
26   the decisions of federal courts, even if the federal basis is self-evident . . . .” Id. (citations
27   omitted); see also Gray v. Netherland, 518 U.S. 152, 162-63 (1996) (“[A] claim for relief in
28   habeas corpus must include reference to a specific federal constitutional guarantee, as well as a
                                                           2
     Case 2:21-cv-00184-JAM-EFB Document 17 Filed 08/26/21 Page 3 of 5


 1   statement of the facts that entitle the petitioner to relief.”); Duncan, 513 U.S. at 365-66 (to
 2   exhaust a claim, a state court “must surely be alerted to the fact that the prisoners are asserting
 3   claims under the United States Constitution.”).
 4             In addition to identifying the federal basis of his claims in the state court, the petitioner
 5   must also fairly present the factual basis of the claim in order to exhaust it. Baldwin v. Reese, 541
 6   U.S. 27, 29 (2004); Robinson v. Schriro, 595 F.3d 1086, 1101 (9th Cir. 2010). “[T]he petitioner
 7   must . . . provide the state court with the operative facts, that is, ‘all of the facts necessary to give
 8   application to the constitutional principle upon which [the petitioner] relies.’” Davis v. Silva, 511
 9   F.3d 1005, 1009 (9th Cir. 2008) (quoting Daugharty v. Gladden, 257 F.2d 750, 758 (9th Cir.
10   1958)).
11             Where a federal habeas petitioner has failed to exhaust a claim in the state courts
12   according to these principles, a court will generally dismiss the petition without prejudice,
13   allowing the petitioner to return to state court to exhaust the claim and then refile the federal
14   petition. Rhines v. Weber, 544 U.S. 269, 274 (2005). Alternatively, the petitioner may ask the
15   federal court to stay its consideration of the petition while she returns to state court to complete
16   exhaustion. Two procedures may be used in staying a petition — one provided for by Kelly v.
17   Small, 315 F.3d 1063 (9th Cir. 2002) and the other by Rhines. King v. Ryan, 564 F.3d 1133,
18   1138-41 (9th Cir. 2009). Under the Kelly procedure, the district court may stay a petition
19   containing only exhausted claims and hold it in abeyance pending exhaustion of additional claims
20   which may then be added to the petition through amendment. Kelly, 315 F.3d at 1070-71; King,
21   564 F.3d at 1135. If the federal petition contains both exhausted and unexhausted claims (a so-
22   called “mixed” petition), a petitioner seeking a stay under Kelly must first dismiss the
23   unexhausted claims from the petition and seek to add them back in through amendment after
24   exhausting them in state court. King, 564 F.3d at 1138-39. The previously unexhausted claims,
25   once exhausted, must be added back into the federal petition within the statute of limitations
26   provided for by 28 U.S.C. § 2244(d)(1), however. King, 564 F.3d at 1140-41. Under that statute,
27   a one-year limitation period for seeking federal habeas relief begins to run from the latest of the
28   date the judgment became final on direct review, the date on which a state-created impediment to
                                                           3
     Case 2:21-cv-00184-JAM-EFB Document 17 Filed 08/26/21 Page 4 of 5


 1   filing is removed, the date the United States Supreme Court makes a new rule retroactively
 2   applicable to cases on collateral review or the date on which the factual predicate of a claim could
 3   have been discovered through the exercise of due diligence. 28 U.S.C. § 2241(d)(1). A federal
 4   habeas petition does not toll the limitations period under 28 U.S.C. § 2244(d)(2). Duncan v.
 5   Walker, 533 U.S. 167, 181-82 (2001).
 6           Under Rhines, a district court may stay a mixed petition in its entirety, without requiring
 7   dismissal of the unexhausted claims, while the petitioner attempts to exhaust them in state court.
 8   King, 564 F.3d at 1139-40. Unlike the Kelly procedure, however, Rhines requires that the
 9   petitioner show good cause for failing to exhaust the claims in state court prior to filing the
10   federal petition. Rhines, 544 U.S. at 277-78; King, 564 F.3d at 1139. In addition, a stay pursuant
11   to Rhines is inappropriate where the unexhausted claims are “plainly meritless” or where the
12   petitioner has engaged in “abusive litigation tactics or intentional delay.” Id. The Ninth Circuit
13   has held that the petitions raising entirely unexhausted claims may also be stayed under the
14   Rhines procedure. Mena v. Long, 813 F.3d 907, 910 (9th Cir. 2016).
15           Respondent has shown that the second and third issues raised by petitioner here
16   (concerning self-incrimination and bifurcation of the trial court proceedings) have not been
17   presented to the California Supreme Court. ECF No. 9. Petitioner has not contested that fact and
18   has not asked the court for a stay of these proceedings under either Kelly or Rhines so that he may
19   present the claims to the state high court. Accordingly, the petition contains unexhausted claims
20   and must be dismissed. Petitioner must be given the opportunity to file an amended petition
21   containing only the exhausted claims. Kelly v. Small, 315 F.3d 1063, 1069-70 (9th Cir. 2002)
22   (where a federal habeas petition contains both exhausted and unexhausted claims, the court must
23   give the petitioner an opportunity to dismiss the unexhausted claims and proceed on the others).
24   /////
25   /////
26   /////
27   /////
28   /////
                                                        4
     Case 2:21-cv-00184-JAM-EFB Document 17 Filed 08/26/21 Page 5 of 5


 1          III.    Recommendation
 2          Accordingly, it is RECOMMENDED that respondent’s April 30, 2021 motion to dismiss
 3   (ECF No. 9) be GRANTED and the petition dismissed with leave to amend to file a petition
 4   containing only exhausted claims.
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. Such a document should be captioned
 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
10   within the specified time may waive the right to appeal the District Court’s order. Turner v.
11   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: August 26, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
